NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0754n.06

                                          No. 13-2267

                         UNITED STATES COURT OF APPEALS
                                                                                     FILED
                                                                               Sep 30, 2014
                              FOR THE SIXTH CIRCUIT
                                                                           DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE WESTERN DISTRICT OF
THAVONE KHAMSOUKSAY, aka Lek,                         )   MICHIGAN
                                                      )
       Defendant-Appellant.                           )
                                                      )
                                                      )


       BEFORE: BATCHELDER, GILMAN, and GIBBONS, Circuit Judges.



       PER CURIAM.           Thavone Khamsouksay challenges his 156-month sentence as

procedurally unreasonable. We affirm his sentence.

       Khamsouksay pleaded guilty to conspiracy to distribute and possess with intent to

distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(viii), and 846. Khamsouksay moved for a variance from the advisory guidelines range,

asserting in part that the district court should reject the methamphetamine guidelines because

those guidelines result in a range that is greater than necessary to achieve the sentencing

purposes under 18 U.S.C. § 3553(a). The district court imposed a within-guidelines sentence of

156 months of imprisonment.

       On appeal, Khamsouksay contends that his sentence is procedurally unreasonable

because the district court failed to address his argument that the methamphetamine guidelines are
No. 13-2267
United States v. Khamsouksay

too harsh and result in a range that is greater than necessary. Khamsouksay concedes that

defense counsel failed to raise this issue when given the opportunity to do so at the conclusion of

the sentencing hearing, thereby making his procedural-reasonableness challenge subject to plain-

error review. See United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc); United

States v. Bostic, 371 F.3d 865, 872-73 (6th Cir. 2004). Khamsouksay must “show (1) error

(2) that was obvious or clear, (3) that affected [his] substantial rights and (4) that affected the

fairness, integrity, or public reputation of the judicial proceedings.” Vonner, 516 F.3d at 386

(internal quotation marks omitted).

       The district court “must consider all non-frivolous arguments in support of a lower

sentence.” United States v. Gunter, 620 F.3d 642, 645 (6th Cir. 2010). The district court is not,

however, required to “give the reasons for rejecting any and all arguments by the parties for

alternative sentences.”   Vonner, 516 F.3d at 387.        Ultimately, to impose a procedurally

reasonable sentence, “[t]he sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

       At sentencing, the government addressed Khamsouksay’s argument about the

methamphetamine guidelines:

       So, Your Honor, this drug is serious. The Sentencing Commission and Congress
       take it seriously. The guidelines wouldn’t be as significant as they are if that
       wasn’t the case, and so the guidelines are where they are for very good reasons.
       It’s in recognition of the dangers and the incredible brutal addictive properties of
       crystal methamphetamine.

(RE 109, Sentencing Tr. 37, Page ID # 610). The district court later referenced the government’s

argument: “This is a serious offense of trafficking in methamphetamine of this nature. This

crystal meth is a scourge, as the government indicated . . . . Highly addictive, highly dangerous,


                                               -2-
No. 13-2267
United States v. Khamsouksay

and very unhealthy, obviously.” (RE 109, Sentencing Tr. 39, Page ID # 612). Although the

district court did not specifically mention Khamsouksay’s motion for a variance, the district

court’s reference to the government’s argument in opposition to that motion reflects that the

district court considered the issue. By imposing a within-guidelines sentence, the district court

implicitly rejected Khamsouksay’s argument to vary downward from the methamphetamine

guidelines. The district court did not commit any error, much less plain error. See United States

v. Simmons, 587 F.3d 348, 363 (6th Cir. 2009) (“Where a party makes a conceptually

straightforward legal argument for a lower sentence under one of the § 3553(a) factors, the

district court’s decision not to address the party’s argument expressly is not an error when the

court otherwise discussed the specific factor and appears to have considered and implicitly

rejected the argument.”).

       Accordingly, we affirm Khamsouksay’s sentence.




                                              -3-